DETAILED ACTION
This Non-Final action is responsive to the application filed 11/29/2018.

Claims 1-20 are pending. Claims 1, 12 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
4.	Claims 4-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.




Drawings
5.	The Drawings filed on 11/29/2018 have been approved.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Pub 2019/0114151, filed Oct. 16, 2017) in view of Davis (U.S. Pub 2007/0239630, filed Feb. 28, 2006).
Regarding Independent claims 1, 12 and 20, Jacobs discloses A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
training a first machine-learning model by at least processing, with the first machine-learning model, a first training data, the first training data including one or more sequences of software applications accessed by a user at a client (see abstract & paragraphs 17-19 & 41-44, discloses training a machine learning model with training data that includes user interactions with a variety of content in a single application); 
applying the first machine-learning model to at least identify a first software application based at least on a first probability of the user at the client accessing the first software application (see abstract & paragraphs 17-19 & 41-44, discloses applying the learning ; and 
generating, for display at the client, a user interface providing, to the user at the client, access to the first software application (see abstract & paragraphs 17-19 & 41-44, discloses generating a user interface to access the recommended content item). Jacobs teaches training and using machine learning models to identify user interaction patterns in a single application for the recommendation of digital content. He fails to teach or suggest that the digital content could also comprise multiple applications running in a main application. Davis teaches executing an application from multiple applications using machine learning according to pattern matching (see abstract & paragraphs 51 and 62-64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to include multiple applications has part of the content items for recommendation since it improves machine learning feedback.
Regarding Dependent claims 2 and 13, Jacobs fails to teach or suggest that the digital content could also comprise multiple applications running in a main application. Davis teaches wherein the first software application is identified based at least on the first probability exceeding a threshold value and/or a second probability of the user at the client accessing a second software application (see abstract & paragraphs 51 and 62-64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to include multiple applications has part of the content items for recommendation since it improves machine learning feedback.Regarding Dependent claims 3 and 14, Jacobs fails to teach or suggest that the digital content could also comprise multiple applications running in a main application. Davis teaches wherein the first machine-learning model comprises a probabilistic machine-learning model, and wherein the training of the first machine-learning model includes updating, based at least on the one or more sequences of software applications accessed by the user at the client, a probability density for determining the first probability of the user at the client accessing the first software application (see abstract & paragraphs 51 and 62-64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to include multiple applications has part of the content items for recommendation since it improves machine learning feedback.

Regarding Dependent claim 11, with dependency of claim 1, Jacobs discloses wherein the user interface includes one or more control elements configured to provide the access to the to the first software application, and wherein the one or more control elements comprises hyperlinks, sliders, list boxes, spinners, drop-down lists, menus, menu bars, toolbars, icons, and/or text boxes (see abstract & paragraphs 17-19 & 41-44, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sethi et al. (U.S. Pub 2021/0157562) discloses “Software Update Compatibility Assessment”
Shankaranarayana et al. (U.S. Pub 2021/0357440) discloses “Context-Based Recommendation System For Feature Search”
Vijayaraghavan et al. (U.S. Pub 2013/0282595) discloses “Method And Apparatus For Optimizing Web And Mobile Self-Serve Apps”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/3/2021